Citation Nr: 1233228	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active duty service from January 2003 to August 2004, with 4 months of active duty service prior to that time.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a Travel Board hearing before the undersigned in July 2010 in Atlanta, Georgia; a transcript of that hearing is associated with the claims file.

These matters were before the Board in July 2011, when they were remanded for further development, to include VA examinations.

In the July 2011 remand, it was noted that the record raised the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following a left bunionectomy in July 2008.  It does not appear as if the RO has addressed this issue.  Consequently, this issue is again referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The probative evidence is in equipoise as to whether the currently demonstrated migraine headache disability is attributable to the Veteran's period of active service.

2.  The probative evidence is in equipoise as to whether the currently demonstrated eczema is attributable to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claims.

II. Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's folder has been rebuilt, and her original service treatment records are unavailable.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of her case, and to explain findings and conclusions, as well as carefully consider the benefit-of- the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36   (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her migraine headaches and eczema had their onset in service.  Additionally, she testified that on her service separation examination, such disabilities were documented.  As noted, the Veteran's complete treatment records, to include enlistment and separation examinations are not available.  The Veteran submitted copies of service treatment records (STRs) that were in her possession.  Included with the STRs are several records which document the Veteran's complaints of headaches, to which a diagnosis of migraine headaches is given.  Additionally, an April 2003 treatment record documents the Veteran's complaint of a rash on her left shoulder, to which a diagnosis of dermatitis-nummular eczema is given.  She indicated that she had been treated by dermatology in the past.

Post service VA treatment records document migraine headaches and eczema.  On a May 2005 VA examination, the Veteran reported that her past medical history was significant for migraine headaches which started about 8 years ago; and eczema which started about 7 years ago.

On July 2009 VA examination, the Veteran reported a history of migraine headaches and eczema that has existed for about 4 years.

At the July 2010 Board hearing, the Veteran testified that she experienced headaches prior to going on active duty; however she was diagnosed with migraine headaches during service.  See page 3 of the hearing transcript.  Moreover, she testified that her eczema started right when she went on active duty in 2002.  See page 6 of the hearing transcript.

On August 2011 VA skin examination, the Veteran reported skin problems which began prior to service, but she indicated that eczema manifested during service.  She reported that she continues to have outbreaks approximately once every 3 months with symptoms lasting approximately 2 weeks.  Physical examination revealed eczema.  The examiner essentially opined that, based on a review of the claims file, there was no documentation of diagnosis of eczema in service and that it was less likely as not caused by or related to her military service.  Additionally, the examiner found that, as there was no evidence to suggest any exacerbation of pre-existing eczema in service, it was less likely as not that the eczema aggravated beyond the normal progression.

On August 2011 VA neurological examination, the Veteran reported an onset of migraine headaches which began during military service.  She indicated that she occasionally experienced headaches prior to service; however, the headaches were not chronic and did not require any medications.  She reported being treated for migraine headaches during service, and such type of headache continues to the present.  After a review of the claims file, the examiner essentially stated that because of the limited medical records available, an opinion regarding service aggravation could not be made without resorting to mere speculation.

Notably, as the Veteran's service entrance examinations are unavailable, in the absence of clear and unmistakable evidence to rebut the presumption of soundness, the question for consideration is whether the Veteran's claimed disabilities were incurred in, rather than aggravated by, her active service.

It is not in dispute that the Veteran currently has chronic headache and skin disabilities.  It also is not in dispute that she was seen on several occasions during service for complaints of headaches, and at least once for her skin disability.  Moreover, the Board accepts as credible evidence the Veteran's contentions of continuous headache and skin symptomatology.

The only opinions of record that appears to address the Veteran's headache and skin etiology, offered in August 2011, essentially concluded that there was no way of determining whether or not the headaches were aggravated by her military service; and that it was less likely that her eczema was aggravated by her military service.  However, as noted, the Board has determined that the presumption of soundness and presumption of aggravation are not for consideration.  Additionally, due to the lack of availability of the Veteran's service treatment records, the Board acknowledges its heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under that doctrine, the Board is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Veteran has provided competent evidence of a continuity of symptomatology from service, she has current diagnoses of migraine headaches and eczema, and she has provided copies of STRs that document treatment for such during her period of active duty, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran's migraine headaches and eczema are as a result of her period of active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches and is granted.

Service connection for eczema is granted.


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


